Exhibit 99.1 Claude Resources Inc. Intercepts 39.43 Grams of Gold (cut) per Tonne Over 2.6 Metres True Width at Seabee Gold Mine Trading Symbols TSX - CRJ NYSE Amex - CGR SASKATOON, Nov. 17 /CNW/ - Claude Resources Inc. (TSX-CRJ; NYSE Amex-CGR) ("Claude" or the "Company") today reported new exploration results from the July, August and September drilling programs at its 100 percent owned and operated Seabee Gold Mine. Highlights from the drill programs include: · 39.43 grams of gold per tonne (cut) over 2.6 metres true width (hole U10-645). · 28.18 grams of gold per tonne (cut) over 2.0 metres true width (hole U10-651); · 26.51 grams of gold per tonne (cut) over 1.5 metres true width (hole U10-642b); · 18.54 grams of gold per tonne (cut) over 3.8 metres true width (hole U10-349); and · 15.43 grams of gold per tonne (cut) over 1.3 metres true width (hole U10-652). HOLE # ZONE INTERSECTION GRADE g/T (uncut) GRADE g/T (cut) TRUE WIDTH (m) NAME (Target) FROM TO LENGTH (m) MIDPT (m) U10-326 162s 8.7 10.6 1.9 9.7 9.97 9.97 1.5 U10-328 162s 8.3 8.8 0.5 8.6 10.60 10.60 0.9 U10-329 162s 8.3 8.8 0.5 8.6 6.50 6.50 0.4 U10-336 2b 146.4 148.5 2.1 147.5 10.97 10.97 0.9 U10-330 2b 118.5 123.2 4.7 120.9 6.70 6.70 2.3 U10-339 2b 216.5 217.7 1.2 217.1 4.82 4.82 0.7 U10-341 2b 77.3 81.4 4.1 79.4 8.37 8.37 3.0 U10-343 2b 136.1 144.5 8.4 140.3 6.22 6.22 3.1 U10-345 2b 79.0 83.0 4.0 81.0 11.05 11.05 2.8 U10-348 2b 70.6 76.3 5.7 73.5 8.81 8.81 4.6 U10-349 2b 81.3 87.0 5.7 84.2 27.32 18.54 3.8 U10-640 2b 244.9 250.7 5.8 247.8 5.27 5.27 1.0 U10-641 2bs 146.7 147.2 0.5 147.0 4.93 4.93 0.2 U10-641 2b 156.0 157.8 1.8 156.9 11.42 11.42 0.1 U10-642b 2b 162.0 165.5 3.5 163.8 35.93 26.51 1.5 U10-644 2b 120.0 124.0 4.0 122.0 7.26 7.26 1.9 U10-645 2b 118.4 123.6 5.2 121.0 42.78 39.43 2.6 U10-648 161 330.5 333.6 3.1 332.1 7.94 7.94 2.4 U10-650 2c 91.6 93.1 1.5 92.4 12.73 12.73 1.1 U10-651 2c 75.2 77.8 2.6 76.5 35.32 28.18 2.0 U10-652 2c 96.9 98.8 1.9 97.9 15.43 15.43 1.3 U10-654 2c 84.0 86.3 2.3 85.2 4.41 4.41 1.6 U10-656 19v 52.2 55.1 2.9 53.7 3.59 3.59 2.5 U10-656 2b 55.2 57.8 2.6 56.5 7.69 7.69 2.2 U10-657 19v 57.4 60.0 2.6 58.7 6.67 6.67 2.2 Speaking today in Saskatoon, Philip Ng, Vice President, Mining Operations stated that "Seabee exploration has been very successful throughout 2010. Our deepest hole to date, at 1,300 metres, has confirmed that gold mineralization continues at depth at economic widths and grade. We are looking at an expanded exploration program at Seabee in 2011 to test high grade targets near existing infrastructure and regionally to better realize the potential of the Seabee Gold Mining Camp." In 2010, Claude will continue producing from the Seabee Gold Mine and expects to move Santoy 8 towards a commercial production decision in early 2011. For the full year 2010, approximately 50,000 metres of surface and underground diamond drilling will be completed at the Seabee Gold Mine and surrounding satellite deposits. Please visit www.clauderesources.com for longitudinal and regional maps of the Seabee Gold Project. Claude Resources Inc. is a public company based in Saskatoon, Saskatchewan, whose shares trade on the Toronto Stock Exchange (TSX-CRJ) and the NYSE Amex (NYSE Amex-CGR). Claude is a gold exploration and mining company with an asset base located entirely in Canada. Since 1991, Claude has produced approximately 915,000 ounces of gold from its Seabee mining operation in northeastern Saskatchewan. The Company also owns 100 percent of the 10,000 acre Madsen property in the prolific Red Lake gold camp of northwestern Ontario and has a 65 percent working interest in the Amisk Gold Project in northeastern Saskatchewan. Samples were assayed by Claude Resources Inc.'s non-accredited assay lab at the Seabee mine site. Duplicate check assays were conducted at site as well as at TSL Laboratories in Saskatoon. Results of the spot checks were consistent with those reported. Sampling interval was established by minimum or maximum sampling lengths and geological and/or structural criteria. Minimum sampling length was 0.3 metres while the maximum was 1.0 metre. 200 gram samples were pulverized until greater than 80 percent passes through 150 mesh screen. 30 gram pulp samples were then analyzed for gold by fire assay with gravimetric finish (0.01 grams per tonne detection limit). A top cut of 50 grams per tonne was used to determine cut grades. Philip Ng, P.Eng, Vice President, Mining Operations and Brian Skanderbeg, P.Geo., Vice President, Exploration, Qualified Persons, have reviewed the contents of this news release for accuracy. CAUTION REGARDING FORWARD-LOOKING INFORMATION This Press Release may contain 'forward-looking' statements regarding the plans, intentions, beliefs and current expectations of the Company, its directors, or its officers with respect to the future business activities and operating performance of the Company. The words "may", "would", "could", "will", "intend", "plan", "anticipate", "believe", "estimate", "expect" and similar expressions, as they relate to the Company, or its management, are intended to identify such forward-looking statements. Investors are cautioned that any such forward-looking statements are not guarantees of future business activities or performance and involve risks and uncertainties, and that the Company's future business activities may differ materially from those in the forward-looking statements as a result of various factors. Such risks, uncertainties and factors are described in the periodic filings with the Canadian securities regulatory authorities, including the Company's Annual Information Form and quarterly and annual Management's Discussion & Analysis, which may be viewed on SEDAR at www.sedar.com. Should one or more of these risks or uncertainties materialize, or should assumptions underlying the forward-looking statements prove incorrect, actual results may vary materially from those described herein as intended, planned, anticipated, believed, estimated or expected. Although the Company has attempted to identify important risks, uncertainties and factors which could cause actual results to differ materially, there may be others that cause results not anticipated, estimated or intended. The Company does not intend, and does not assume any obligation, to update these forward-looking statements. CAUTIONARY NOTE TO US INVESTORS CONCERNING RESOURCES ESTIMATES The resource estimates in this document were prepared in accordance with National Instrument 43-101, adopted by the Canadian Securities Administrators. The requirements of National Instrument 43-101 differ significantly from the requirements of the United States Securities and Exchange Commission (the "SEC"). In this document, we use the terms "measured," "indicated" and "inferred" resources. Although these terms are recognized and required in Canada, the SEC does not recognize them. The SEC permits US mining companies, in their filings with the SEC, to disclose only those mineral deposits that constitute "reserves". Under United States standards, mineralization may not be classified as a reserve unless the determination has been made that the mineralization could be economically and legally extracted at the time the determination is made. United States investors should not assume that all or any portion of a measured or indicated resource will ever be converted into "reserves". Further, "inferred resources" have a great amount of uncertainty as to their existence and whether they can be mined economically or legally, and United States investors should not assume that "inferred resources". %CIK: 0001173924 For further information: Brian Skanderbeg P. Geo, Vice President, Exploration Phone: (306) 668-7505 or Philip Ng, P.Eng, Vice President, Mining Operations Phone: (306) 668-7505 Email: ir@clauderesources.com Website: www.clauderesources.com CO: CLAUDE RESOURCES INC. CNW 10:29e 17-NOV-10
